 Case 1:20-cv-03395-BMC Document 38 Filed 10/12/20 Page 1 of 2 PageID #: 297




October 12, 2020

VIA ECF
Hon. Brian M. Cogan
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re: Full Circle United, LLC v. Bay Tek Entertainment, Inc., No. 20-cv-3395-BMC

Dear Judge Cogan:
The undersigned files this letter motion on behalf of Plaintiff/Counterclaim Defendant Full Circle
United, LLC (“Full Circle”) to respectfully request, on an expedited basis, an extension of time to
file Full Circle’s opposition to Defendant/Counterclaim Plaintiff Bay Tek Entertainment, Inc.’s
(“Bay Tek”) motion for judgment on the pleadings pursuant to Rule 12(c), Fed. R. Civ. P. The
deadline for Full Circle to file its opposition is currently set for October 14, 2020.
Full Circle’s three-count Complaint against Bay Tek concerns a dispute involving six years of
dealings between the parties, along with Bay Tek’s predecessor. Bay Tek’s motion seeks judgment
as a matter of law on two of Full Circle’s claims, as well as its claims for lost profits and attorneys’
fees, placing millions of dollars and Full Circle’s life’s work at stake. The motion raises at least
ten separate issues to brief, and includes assertions of fact outside the pleadings, that have not yet
been addressed by Full Circle in a reply to Bay Tek’s counterclaim or motion for dismissal, and
will be disputed by affidavit, even though Bay Tek did not title its motion to seek summary
judgment.
The preparation of Full Circle’s opposition is a significant undertaking. The undersigned, drafting
counsel, has been unable to complete this substantial task in fourteen (14) days, with an intervening
holiday, due to personal reasons outside his control. The undersigned needs, and respectfully
requests, that the Court grant Full Circle an additional week to adequately prepare Full Circle’s
opposition to the motion, and extend the deadline to file Full Circle’s opposition to October 21,
2020.
Yesterday, counsel for Full Circle asked counsel for Bay Tek whether it agreed to Full Circle’s
filing of a letter motion seeking a one-week extension of time to file its opposition as unopposed.
Today, counsel for Full Circle called counsel for Bay Tek. Counsel for both parties discussed, via
email, Full Circle’s request for an extension of time throughout the day and into the evening.
In their last exchange, Bay Tek expressed it was unwilling to provide its consent to Full Circle’s
request for an extension of time unless Full Circle agreed to a new deadline (November 2, 2020)
to file an amended complaint that is a week earlier than the current court-imposed deadline
(November 9, 2020). If Full Circle agreed to the new deadline, Bay Tek then wanted to review an
advance draft of Full Circle’s letter motion requesting an extension. If Full Circle provided Bay



                       McIntyre Thanasides Bringgold Elliott Grimaldi Guito & Matthews, P.A.
                               500 E. Kennedy Blvd., Suite 200, Tampa, Florida 33602
                            T: 813.223.0000 | F: 813.225.1221 | www.mcintyrefirm.com
 Case 1:20-cv-03395-BMC Document 38 Filed 10/12/20 Page 2 of 2 PageID #: 298

Re: Full Circle United, LLC v. Bay Tek Entertainment, Inc., No. 20-cv-3395-BMC
October 12, 2020
Page 2

Tek an advance draft, it still remained unclear whether and when Bay Tek would ultimately
provide Full Circle its consent.
Since there is just one business day before Full Circle’s deadline, Full Circle thanked Bay Tek for
considering its request for a courtesy, and informed Bay Tek it would go ahead and file its letter
motion requesting an extension of time as “opposed”.
This is Full Circle’s first request for an extension. If granted, it would affect Bay Tek’s deadline
to file a reply to Full Circle’s opposition. The deadline is currently set for October 21, 2020. If Full
Circle’s request is granted, it consents to a commensurate extension of Bay Tek’s deadline to file
its reply, until October 28, 2020.
Sincerely,

/s/ Paul Thanasides
Paul Thanasides




                       McIntyre Thanasides Bringgold Elliott Grimaldi Guito & Matthews, P.A.
                               500 E. Kennedy Blvd., Suite 200, Tampa, Florida 33602
                            T: 813.223.0000 | F: 813.225.1221 | www.mcintyrefirm.com
